FILED
                              NOT FOR PUBLICATION                           DEC 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANA LIDIA BOLANOS-SALINAS,                       No. 11-70011

               Petitioner,                       Agency No. A072-514-746

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Ana Lidia Bolanos-Salinas, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and grant in part the petition for review, and we remand.

      We lack jurisdiction to review Bolanos-Salinas’s contentions regarding the

gender-based social group she raises in her opening brief because she did not raise

them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      With respect to Bolanos-Salinas’s informant-based social group, in denying

her asylum and withholding of removal claims, the agency found Bolanos-Salinas

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the IJ and BIA issued their decisions in this case, they did

not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).1 Thus, we remand Bolanos-Salinas’s

asylum and withholding of removal claims to determine the impact, if any, of these

decisions on her informant-based social group claims. See INS v. Ventura, 537
U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do not reach

Bolanos-Salinas’s requests for a remand regarding the record or her remaining

      1
          We reject the government’s argument that this basis has been waived.

                                           2                                     11-70011
challenges to the agency’s denial of her asylum and withholding of removal claims

at this time.

       Each party shall bear its own costs for this petition for review.

       PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

REMANDED.




                                           3                               11-70011